Citation Nr: 1109254	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-33 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to December 1967.  Among the various medals he received includes the Air Force Commendation Medal for meritorious service and The Airmen's Medal for heroism.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.    

The Board notes that the record contains competent medical evidence of a diagnosis of major depressive disorder.  The Board acknowledges the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court) indicated that although a Veteran may only seek service connection for one specific psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5.  In this case, the Board does not find the other psychiatric diagnosis to be inextricably intertwined with the claim for service connection for PTSD currently on appeal before the Board.  Additionally, a claim for service connection for an acquired psychiatric disability, other than PTSD, has not been developed or adjudicated by the RO.  As such, the Board cannot review this service connection claim in the first instance.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD; his claimed in-service stressors are related to fear of hostile military or terrorist activity which is consistent with the places, types, and circumstances of his service; and his current PTSD symptoms have been medically linked to such reported in-service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  

Merits of the claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Effective July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In other words, under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  The Board notes that the definition of "fear of hostile military or terrorist activity" under this amended provision tracks the stressor criteria for a PTSD diagnosis as set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), which have been adopted by VA.  See 38 C.F.R. § 4.125 (2010).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As the Veteran's service connection claim for PTSD was appealed and had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant appeal.  This claim was previously denied on the basis that the record did not contain a confirmed diagnosis of PTSD.

There is no evidence of a PTSD diagnosis during service.  However, resolving all reasonable doubt in the Veteran's favor, the evidence establishes a current PTSD diagnosis in accordance with the DSM-IV criteria.  In this regard, the Veteran has been diagnosed repeatedly with PTSD not only by his treating VA clinical psychologist, Dr. S.C., but also by numerous VA mental health workers.  See, e.g., treatment records dated in April 2007, August 2007, December 2007, May 2008, June 2008, July 2008, August 2008, September 2008, November 2008, March 2009.

In addition to being diagnosed with PTSD by his VA psychologist, the Veteran underwent a thorough PTSD screen in April 2004.  The PTSD screen was completed by a VA LPN and the results were positive for PTSD.

A November 2007 VA examination report shows the examiner reviewed the claims file.  In terms of stressors, the examiner noted that the Veteran had a verified combat stressor of pulling a pilot out of his aircraft after a midair collision.  The Veteran reported that he avoided things that reminded him of Vietnam.  He denied nightmares and flashbacks to his military experience.  The examiner felt that the Veteran's overall symptoms were more depressive in nature.  He noted that since Vietnam the Veteran had a depressed mood, difficulty falling asleep, low energy, excessive guilt, poor concentration, and decreased interests.   The Axis I diagnosis was recurrent major depressive disorder.
Essentially, the November 2007 VA examiner states that the Veteran does not meet the DSM-IV diagnostic criteria for PTSD.  In contrast, VA treating psychiatrist Dr. S.C. and treating VA LPN are of the view that the Veteran does meet the criteria for PTSD.  The November 2007 VA examiner and VA treating health care professionals' opinions conflict but are competent and credible as they are based on clinical examination of the Veteran and review of the history of treatment.  Because the positive opinion evidence is as persuasive as the negative opinion evidence, the evidence is at least in relative equipoise on the issue of whether the Veteran has PTSD.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) has been met.  

For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record establishes a current PTSD diagnosis. 
 
The next question is whether the evidence demonstrates sufficient in-service stressors consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional.  The Veteran has not reported that he participated in combat, but the service records reflect that he was surrounded by combat activity while serving in Vietnam.  In particular, the Veteran's Report of Transfer or Discharge (DD Form 214) reflects that he served in Vietnam from January 1966 to December 1966 and received The Air Force Commendation Medal for meritorious service and The Airmen's Medal for heroism.  The Veteran's MOS was aircraft maintenance specialist.  

The Veteran has described, in detail, numerous traumatic events which he feels caused the onset of his PTSD.  Specifically, in the Veteran's VA Form 9 he stated that while serving in Vietnam and at Luke Air Force Base he was assigned to the crash recovery unit.  His responsibilities included recovering soldiers bodies and remains after an aircraft crash occurred.  

In testimony provided during the Veteran's August 2010 hearing he reported that he was required to keep runways clear of any crashes or obstructions.  He noted that while in Vietnam he encountered numerous situations where air craft returned after being shot and he moved the aircraft and pilots off the runway.  While stationed at Luke Air Force Base in Arizona, he recalled assisting in a crash whereby one pilot died and the other pilot was rescued, though he was engulfed in flames.  

The Veteran provided a newspaper article entitled, 'Joe Average' Wins Heroism Award.  The article featured the Veteran and spoke of his various acts of heroism which included his crash recovery efforts while stationed at Luke Air Force Base in Arizona.     

The Veteran has reported having nightmares and problems sleeping.  He cannot specially recall the content of his nightmares but VA treatment records reflect that the Veteran uses Trazodone to aid with sleeping.  See, e.g., VA treatment records dated in December 2007 and August 2008.  

Based on the foregoing evidence, the Board finds that the Veteran's claimed stressors are related to a fear of hostile military or terrorist activity.  In particular, the Veteran's claimed stressors include involvement in events and circumstances that involved actual or threatened death or serious injury to himself and others, and his response to such incidents included fear, helplessness, or horror.  Further, such reported events are consistent with the places, types, and circumstances of the Veteran's service.  Therefore, the Board concludes that the Veteran's lay testimony is sufficient to establish the occurrence of his claimed in-service stressors under the amended version of 38 C.F.R. § 3.304(f)(3).  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Furthermore, the Veteran's treating VA psychiatrist, as well as numerous VA mental healthcare workers, have diagnosed him with PTSD based on these claimed in-service stressors.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  As such, the Board finds that the Veteran's current PTSD symptoms have been medically linked to his fear of hostile military or terrorist activity during service in Vietnam by a VA clinical psychologist.

In summary, the evidence demonstrates a current PTSD diagnosis, in-service stressors based on fear of hostile military or terrorist activity consistent with the Veteran's service, and a medical link between his current PTSD symptoms and such in-service stressors.  As such, service connection is warranted for PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


